Case: 18-31186      Document: 00514978500         Page: 1    Date Filed: 05/31/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 18-31186                             May 31, 2019
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

DERRICK CHRIS GUYOT,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:03-CR-355-4


Before JOLLY, COSTA, and HO, Circuit Judges.
PER CURIAM: *
       Derrick Chris Guyot, federal prisoner # 24498-034, appeals the district
court’s denial of his 18 U.S.C. § 3582(c)(2) motion in which he sought a
reduction of the 216-month sentence imposed following his guilty plea
conviction of conspiracy to distribute more than five kilograms of cocaine
hydrochloride and 50 grams or more of cocaine base. He argues that he is
entitled to a reduction based upon Amendment 782 to the Sentencing


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-31186     Document: 00514978500     Page: 2   Date Filed: 05/31/2019


                                  No. 18-31186

Guidelines and the Supreme Court’s decision in Hughes v. United States, 138
S. Ct. 1765 (2018).
      The district court’s decision whether to reduce a sentence pursuant to
§ 3582(c)(2) or grant a motion for reconsideration is reviewed for abuse of
discretion, the district court’s legal conclusions are reviewed de novo, and “its
findings of fact for clear error.” United States v. Quintanilla, 868 F.3d 315, 319
(5th Cir. 2017) (citation omitted), cert. denied, 138 S. Ct. 1283 (2018). The
district court must first consider whether the movant is eligible for a sentence
reduction and the extent of the reduction authorized by the amendment.
Dillon v. United States, 560 U.S. 817, 827 (2010).
      The district court has discretion to modify a sentence that was based on
a guidelines range that was subsequently lowered by the Sentencing
Commission, “if such a reduction is consistent with applicable policy
statements issued by the Sentencing Commission.” § 3582(c)(2). In Hughes,
the Supreme Court held that a sentence reduction under § 3582(c)(2) is
available in cases where the defendant pleaded guilty pursuant to a plea
agreement under Rule 11(c)(1)(C), if the guidelines range was part of the
framework that the district court used in sentencing the defendant.           See
Hughes, 138 S. Ct. at 1775-76.
      A reduction is not consistent with the Commission’s policy statements or
authorized under § 3582(c)(2) if the amendment to the guidelines range “does
not have the effect of lowering the defendant’s applicable guideline range.”
U.S.S.G. § 1B1.10(a)(2)(B). “Amendment 782 lowered only the [U.S.S.G.]
§ 2D1.1 drug quantity guideline range, so if the § 2D1.1 guideline range was
not ‘applicable to [a] defendant,’ then that defendant cannot receive a reduction
under § 1B1.10 or § 3582(c)(2).”       Quintanilla, 868 F.3d at 319 (second
modification in original).



                                        2
      Case: 18-31186   Document: 00514978500   Page: 3   Date Filed: 05/31/2019


                                No. 18-31186

       Guyot pleaded guilty pursuant to a plea agreement under Federal Rule
of Civil Procedure 11(c)(1)(C). As part of the plea agreement, the parties
agreed that the appropriate sentence was 18 years of imprisonment. The
presentence report (PSR) calculated Guyot’s guidelines range of imprisonment
under U.S.S.G. § 4B1.1 and not the drug-quantity tables under § 2D1.1. The
advisory guidelines range of imprisonment was 262 to 327 months of
imprisonment. The district court adopted the PSR and accepted the plea
agreement.     The 216-month sentence imposed by the district court in
accordance with the plea agreement was below the advisory guidelines range.
       Thus, the advisory guidelines range was not derived from a drug
quantity under § 2D1.1. Rather, it was based on Guyot’s career offender status
pursuant to § 4B1.1. Thus, Guyot is ineligible for a sentence reduction under
Amendment 782. See Quintanilla, 868 F.3d at 319-22. Because § 2D1.1 was
not part of the framework that the district court used in sentencing, Guyot was
not eligible for a sentencing reduction under Hughes. See 138 S. Ct. at 1775-
76.
       The judgment of the district court is AFFIRMED.




                                      3